                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


RICHARD JERRY MCLEOD,

      Plaintiff,

v.                                           Civil Action No. 7:18-CV-66 (HL)

MIKE DEWEY, et al.,

      Defendants.


                                    ORDER

      Before the Court is a Motion for Summary Judgment filed by Defendants

Mike Dewey, Joe Wheeler, Eugene Owen, Ed Melton, Lonnie Doe, John Ulm,

and Willie Clemons. (Doc. 59). After reviewing the pleadings, briefs, affidavits,

and other evidentiary materials presented, the Court concludes that Defendants

are entitled to judgment as a matter of law and GRANTS Defendants’ motion.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff Richard Jerry McLeod is a resident of Brooks County, Georgia.

(Doc. 59-2, ¶ 1; Doc. 64, ¶ 1). McLeod is well known to local officials. On March

9, 2016, the Brooks County Building Inspector notified McLeod that the structure

located at 1675 Liberty Church Road in Boston, Georgia, in which McLeod lived,

had been condemned and deemed “unsafe, unsanitary, and deficient because of
inadequate maintenance.” (Doc. 59-5, p. 1). 1          Several months later, on

November 3, 2016, the Brooks County District Attorney filed an accusation in

Brooks County State Court charging McLeod with 72 counts of cruelty to animals

pursuant to O.C.G.A. § 16-12-4(b). (Doc. 59-4). The accusation alleges that

between March 9, 2015 and March 9, 2016, McLeod “did commit the offense of

cruelty to animals by causing suffering” to 72 different dogs located on his

property “by failing to provide adequate medical assistance, food and water, and

sanitary conditions.” (Id. at p.2). According to McLeod, those charges remain

pending. (Doc. 66, ¶ 5).

      On or about January 17, 2017, a little over two months after the filing of the

accusation, the Brooks County Sheriff’s Office received a citizen’s complaint2

concerning “an excessive number of dogs” located in the vicinity of 1675 Liberty

Church Road and 25 Beasley Road, Dixie, Georgia. (Doc. 59-3, ¶ 7). 3 Knowing


1
  Plaintiff denies that his home was ever condemned “by anyone with authority to
do so.” (Doc. 66, ¶ 3). Whether or not the property was condemned is immaterial
to the analysis of Plaintiff’s Fourth Amendment claims. The Court includes this
information solely for the purpose of demonstrating that McLeod and his property
were known to county officials prior to the events leading to this lawsuit.
2
  Plaintiff speculates that the complaining party was his neighbor Howell L.
Watkins, II, with whom he is engaged in civil litigation about the acquisition of
Plaintiff’s property. (Doc. 66, ¶ 6).
3
  Plaintiff objects to the Court’s consideration of this statement of fact and any
others contained in the Affidavit of Eugene Owen (Doc. 59-3), which Plaintiff
contends are hearsay. (Doc. 61, ¶ 10; Doc. 65). Under Federal Rule of Civil
Procedure 56(c)(2), “[a] party may object that the material cited to support or
dispute a fact cannot be presented in a form that would be admissible in

                                         2
that McLeod, the occupant of the premises identified in the complaint, had

recently been arrested and charged with cruelty to animals, Defendant Brooks

County Sheriff Mike Dewey instructed investigators to follow up on the report.

(Doc. 59-3, ¶ 8). The responding investigators reported that without entering the

property they observed at least 15 dogs without proper food, water, or visible

vaccination tags. (Id. at ¶ 9). Defendant Eugene Owen, the lead investigator

assigned to the case, went to McLeod’s residence on January 18, 2017. (Id. at

¶¶ 8, 10). Owen reported that he observed at least 12 dogs. (Id. at ¶ 10).

       Owen’s investigation produced additional information concerning the

animals on McLeod’s property. Sergeant John Horton of the Brooks County

Sheriff’s Office informed Owen that when serving McLeod with a civil document

he observed approximately 30 dogs. (Id. at ¶ 11). 4 Then, on February 17, 2017,


evidence.” As explained in the advisory committee’s notes, the objection
functions much like an objection raised at trial, and the “burden is on the
proponent to show that the material is admissible as presented or to explain the
admissible form that is anticipated.” Fed. R. Civ. P. 56(c)(2) advisory committee’s
note to 2010 amendment. Thus, “a district court may consider a hearsay
statement in passing on a motion for summary judgment if the statement could
be reduced to admissible evidence at trial or reduced to admissible form.” Jones
v. UPS Ground Freight, 683 F.3d 1283, 1293-94 (11th Cir. 2012) (internal
quotation marks and citation omitted). The Court concludes that Defendants
would be able to reduce the disputed evidence to an admissible form at trial.
Accordingly, the Court overrules Plaintiff’s hearsay objection to Owen’s affidavit.
4
  Plaintiff disputes that Sergeant Horton or any of the other officers saw the
number of dogs they claim to have seen. (Doc. 64, ¶¶ 10, 13-14). He also claims
that because his property is enclosed by locked gates and fences, no person can
observe the premises without entering. (Doc. 66, ¶ 4). Plaintiff further notes that

                                        3
Owen received a call from Inspector Gail Roberts with the Georgia Department of

Agriculture regarding a complaint she received about numerous dogs on

McLeod’s property. (Id. at ¶ 12). 5 Roberts also informed Owen that during an in-

person encounter with McLeod she observed at least 15 dogs on the property

without collars or vaccination tags. (Id. at ¶ 13).

      Based on his own observations and the information gathered in the course

of his investigation, Owen applied for a search warrant on February 22, 2017. (Id.

at ¶ 14). 6 Owen also applied for arrest warrants for McLeod, charging him with

cruelty to animals pursuant to O.C.G.A. § 16-12-4 and failure to provide proof of

vaccinations pursuant to O.C.G.A. § 31-19-10. (Doc. 59-8). That same day, a

Brooks County Magistrate Judge issued a search warrant authorizing the search

of the property located at 1675 Liberty Church Road and the seizure of an

undetermined number of dogs believed to have no access to fresh food and

water and lacking proper vaccination tags. (Doc. 59-6). The Magistrate Judge

made an independent probable cause determination:


Sergeant Horton served the legal documents sometime between May 2016 and
July 2016, more than six months earlier. (Doc. 64, ¶ 14).
5
  Plaintiff claims that he requested information from the Georgia Department of
Agriculture through an Open Records Request about any complaint received by
Roberts. (Doc. 66, ¶ 13). According to Plaintiff, no record exists documenting the
complaint. (Id.). However, Plaintiff does not deny that Roberts came to his home
at some point. (Doc. 64 ¶ 16).
6
  The affidavit made in support of the search warrant application is not a part of
the record. None of the parties was able to produce the document.

                                           4
      Based upon the affidavit given under oath or affirmation and all
      other evidence given to me under oath or affirmation, I am satisfied
      that there is probable cause to believe that a crime is being
      committed or has been committed and that the animals described
      above are presently located on the person, premises, curtilage,
      vehicles and property described above.

      You are hereby commanded to enter, search and seize within ten
      (10) days of this date, the person, premises, curtilage, vehicles, and
      all property described above, and seize all animals. A copy of this
      Warrant is to be left with the person searched, or if no person is
      available, on the premises or vehicle searched, and a written return,
      including an inventory of any things seized, shall be made before
      me or a Court of competent jurisdiction without unnecessary delay
      after the execution of this Search Warrant.

(Id.). The Magistrate also issued warrants for McLeod’s arrest. (Doc. 59-9).

      Owen executed the search warrant on February 23, 2017. (Doc. 59-3,

¶ 15); Doc. 59-7). As a result of the execution of the search warrant, law

enforcement officers seized 24 dogs and 10 puppies. (Doc. 59-7, p. 1). Officers

additionally seized “1 green in color MOULTRIE brand Trail Camera containing a

SD memory card.” (Id.). McLeod was taken into custody and charged with

numerous counts of cruelty to animals, aggravated cruelty to animals, and failure

to provide proof of vaccinations. (Doc. 59-3, ¶ 19).

      On April 24, 2018, McLeod filed a pro se Complaint in this Court, asserting

a myriad of claims against 27 named individuals and John or Jane Does 1-50,

who allegedly were involved in the execution of the search warrant and



                                         5
numerous other events. (Doc. 1). 7 As McLeod sought to proceed with this lawsuit

without payment of the Court’s mandatory filing fee, the Court was required to

conduct a preliminary screening of the Complaint and to dismiss any portion

thereof that (1) was frivolous or malicious; (2) failed to state a claim; or (3) sought

monetary relief against a defendant immune from such relief. 28 U.S.C.

§ 1915(e)(2). After painstakingly combing through McLeod’s Complaint to discern

the merit of his allegations, the Court dismissed the vast majority the claims. Only

McLeod’s § 1983 claims alleging violations of his Fourth Amendment rights

remain against these Defendants:8

      (1) Defendant Mike Dewey: McLeod alleges that Brooks County Sheriff

Dewey violated his Fourth Amendment rights when the Sheriff “planned, ordered,

orchestrated, executed and directly supervised the conduct of his deputies,

agents and surrogates in conducting the February [23], 2017 search and seizure

of McLeod’s personal property including the seizure of all of McLeod’s dogs

without arguable probable cause, and the destruction of McLeod’s dwelling.”

(Doc. 1, p. 8).




7
  Counsel for Plaintiff entered his appearance on August 12, 2019, following the
filing of Defendants’ motion for summary judgment. (Doc. 61).
8
  Four other Defendants remain party to this action: Robert Bruce, Mark Nichols,
Clint Nichols, and Tylor Nichols. Each of these Defendants appears to have been
properly served. (Docs. 43-45, 58).

                                          6
         (2) Defendant Joe Wheeler: McLeod alleges that Chief Deputy Wheeler

“personally supervised and participated in the intrusive invasion of Plaintiff’s

privacy and the illegal search[,] seizure[,] and destruction of Plaintiff’s property”

and that during the execution of the invalid search warrant Wheeler demolished

his fence and gates. (Id. at p. 9).

         (3) Defendant Eugene Owen: McLeod alleges that Owen is the

“investigator responsible for securing the invalid warrant and personally

executing the search, seizure and destruction of Plaintiff’s personal property and

damage[ ] to his real estate.” (Id.). Plaintiff contends that the search warrant was

invalid and that the resulting search and seizure of his dogs was unconstitutional.

(Id.).

         (4) Ed Melton: McLeod alleges that Deputy Sheriff Melton participated in

the search of his property and destroyed McLeod’s real and personal property.

(Id. at p. 10). 9

         (5) Defendant Lonnie Doe: McLeod alleges that Deputy Sheriff Lonnie Doe

participated in the search and seizure of his property and that Doe “proceeded to

make false statements under oath [to] cause Magistrate David Crosby to issue



9
 In his Complaint, McLeod additionally alleges that Melton “execute[d] an illegal
arrest of Plaintiff for exercising his right to use his own personal driveway.” (Doc.
1, p. 10). Plaintiff has produced no evidence concerning this claim; it is therefore
DISMISSED.

                                         7
a[] criminal trespass warrant to have Plaintiff falsely arrested and imprisoned for

three days on a baseless charge.” (Id. at p. 11). 10

       (6) Defendant John Ulm: McLeod alleges that Ulm, the jail administrator at

the Brooks County Jail participated in the unlawful search and seizure of his

property. (Doc. 1, p. 12).

       (7) Defendant Willie Clemons: McLeod alleges that Clemmons is a

Quitman City Police Officer and that during the raid on McLeod’s property and

the seizure of his dogs, Clemmons shot several of McLeod’s dogs with

tranquilizing darts. (Id. at p. 13).

II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show there is no genuine issue as

to any material fact and … the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). A genuine issue of material fact arises only when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).



10
  Defendants assert, and Plaintiff does not dispute, that Lonnie Doe “is an
unknown individual who was not employed by the Brooks County Sheriff’s Office
at any time relevant to Plaintiff’s Complaint.” (Doc. 59-2, ¶ 7; Doc. 64, ¶ 7).
Plaintiff’s claims against Defendant Doe are therefore DISMISSED.

                                          8
       The    party   seeking    summary         judgment   “always   bears    the   initial

responsibility of informing the district court of the basis for its motion, and

identifying   those   portions    of   the   pleadings,      depositions,     answers    to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of a material fact.” Celotex,

477 U.S. at 323 (internal quotation marks omitted). If the movant meets this

burden, the burden shifts to the party opposing summary judgment to go beyond

the pleadings and present specific evidence showing that there is a genuine

issue of material fact, or that the movant is not entitled to judgment as a matter of

law. Id. at 324-26. This evidence must consist of more than conclusory

allegations. See Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir. 1991). Summary

judgment shall be entered “against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

III.   DISCUSSION

       Plaintiff asserts Fourth Amendment claims under 42 U.S.C. § 1983 against

Defendants in their individual capacities. 11 According to Plaintiff, the search

warrant authorizing the search of his property was an unconstitutional general


 Plaintiff sued Defendant Mike Dewey in both his official and individual capacity.
11

However, the Court disposed of Plaintiff’s official capacity claims in its screening
Order. (Doc. 29, p. 16).

                                             9
warrant and was not supported by probable cause. Plaintiff further contends that

the seizure and destruction of his personal property was unreasonable.

Defendants argue that the search warrant was properly issued and reasonably

executed and that they are entitled to qualified immunity on Plaintiff’s § 1983

Fourth Amendment claims and to official immunity on any state law claims

presented by Plaintiff.

      A.     Fourth Amendment

      The Fourth Amendment protects “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. Amend. IV. It also provides that “no Warrants shall issue,

but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the person or things to be searched.”

Id. Generally, “a search is reasonable under the Fourth Amendment when

supported by a warrant or when the search fits within an established exception to

the warrant requirement.” United States v. Prevo, 435 F.3d 1343, 1345 (11th Cir.

2006). A seizure is reasonable if it is supported by probable cause. Croom v.

Balkwill, 645 F.3d 1240, 1246 (11th Cir. 2011) (“Traditionally, seizures by law

enforcement have been reasonable under the Fourth Amendment only if justified

by probable cause to believe that the detainee committed a crime.”).




                                       10
            1.     Search Warrant

      The Fourth Amendment requires that a warrant application contain enough

information to establish probable cause. Holmes v. Kucynda, 321 F.3d 1069,

1083 (11th Cir. 2003). Probable cause is not a high bar and “requires only a

probability or substantial chance of criminal activity, not an actual showing of

such activity.” Paez v. Mulvey, 915 F.3d 1276, 1286 (11th Cir. 2019) (internal

quotation marks and citation omitted). “A substantial basis for probable cause

exists where the totality of the circumstances set forth in the affidavit provides

sufficient information for a magistrate judge to determine that there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.” United States v. Gonzalez, 940 F.2d 1413, 1419 (11th Cir. 1991) (quoting

Illinois v. Gates, 462 U.S. 213, 238-39 (1983)) (internal quotation marks omitted).

The magistrate judge issuing the warrant “must only make a practical, common-

sense decision whether, given all the circumstances set forth in the affidavit

before him, including the veracity and the basis of knowledge of persons

supplying the information there is probable cause to issue the search warrant.”

United States v. Betancourt, 734 F.2d 750, 755 (11th Cir. 1984) (internal

quotation marks omitted).

      In his affidavit submitted in support of the motion for summary judgment,

Defendant Eugene Owen outlines how the investigation into Plaintiff began.



                                        11
(Doc. 59-3, ¶¶ 7-8). 12 He further describes the steps he took to investigate the

citizen complaint that Plaintiff was keeping an excessive number of dogs on his

property and to verify independently the information reported to the Sheriff’s

Office. (Id. at ¶¶ 9-13). Satisfied that probable cause existed to conduct a search

of Plaintiff’s property, Owen then applied for a search warrant on February 22,

2017. (Id. at ¶ 14). The affidavit submitted in support of the warrant application,

however, is not a part of the record in this case. 13

      Plaintiff presumes that the information contained in Owen’s affidavit filed in

support of the motion for summary judgment reflects the information presented in

the warrant application affidavit. (Doc. 63, p. 6). Based on that presumption,

Plaintiff argues that Owen did not have probable cause to seek a search warrant.

Plaintiff maintains that the affidavit contains conflicting information regarding the

number of dogs observed on Plaintiff’s property and the dates of the

observations. (Id. at p. 7-9). 14 Plaintiff also asserts that the affidavit contains


12
   Defendants argue, and Plaintiff does not dispute, that Owen was the only
officer involved in the procurement of the search warrant. Therefore, to the extent
that Plaintiff’s Complaint asserts claims against any of the other Defendants
relating to the procurement of the warrant, those Defendants are entitled to
summary judgment.
13
   The Court requested that the parties supplement the record with the search
warrant affidavit. Defendants indicated to the Court that the original affidavit
could not be located. Plaintiff also did not have a copy of the document.
14
  While Plaintiff points to what he perceives as inconsistencies in the information
presented in Owen’s affidavit, he does not specifically attack the veracity of the
affidavit. Instead, he remarks that the search warrant application is “conclusory.”

                                          12
impermissible hearsay. (Id. at p. 8). Further, Plaintiff argues that there is no state

law or county ordinance requiring vaccination tags; therefore, to the extent that

the search warrant application was based on the absence of vaccination tags,

there was no probable cause to issue the warrant. (Id. at p. 3).

      “Affidavits supporting arrest warrants are presumptively valid.” United

States v. Kapordelis, 579 F.3d 1291, 1309 (11th Cir. 2009). The premise for this

presumption is that when “the Fourth Amendment demands a factual showing

sufficient to comprise ‘probable cause’ the obvious assumption is that there will

be a truthful showing.” Franks v. Delaware, 438 U.S. 154, 164-65 (1978) (quoting

United States v. Halsey, 257 F. Supp. 1002, 1005 (S.D.N.Y. 1966)) (emphasis in

original); see Kingsland v. City of Miami, 382 F.3d 1220, 1232 (11th Cir. 2004)

(“[F]alsifying facts to establish probable cause is patently unconstitutional.”).

However, “[t]his does not mean ‘truthful’ in the sense that every fact recited in the

warrant affidavit is necessarily correct, for probable cause may be founded upon

(Doc. 63, p. 10). Nevertheless, Plaintiff argues that a jury question exists
concerning the existence of a Franks violation. Plaintiff’s reliance on Franks in
this context is misplaced. Under Franks v. Delaware, the Supreme Court
explained that the Fourth Amendment requires that a hearing be held at the
request of a defendant in a criminal proceeding “where the defendant makes a
substantial preliminary showing that a false statement knowingly and
intentionally, or with reckless disregard for the truth, was included by the affiant in
the warrant affidavit, and if the allegedly false statement is necessary to the
finding of probable cause.” 438 U.S. 154, 155-56 (1978). As this is a civil case
and not a criminal case, no independent hearing is required. Regardless, Plaintiff
has not shown that Owen knowingly or intentionally provided false information to
the magistrate judge.

                                          13
hearsay and upon information received from informants, as well as upon

information within the affiants own knowledge that sometimes must be garnered

hastily.” Franks, 438 U.S. at 165. The warrant affidavit

      must set forth particular facts and circumstances underlying the
      existence of probable cause, so as to allow the magistrate to make
      an independent evaluation of the matter. If an informant’s tip is the
      source of information, the affidavit must recite some of the
      underlying circumstances from which the informant concluded that
      relevant evidence might be discovered, and some of the underlying
      circumstances from which the officer concluded that the informant,
      whose identity need not be disclosed, . . . was credible or his
      information reliable.

Id. (internal quotation marks and citation omitted). “A law enforcement officer is

not required to resolve every inconsistency found in the evidence.” Paez, 915

F.3d at 1286. Nor are officers expected “to resolve legal questions or to weigh

the viability of most affirmative defenses.” Id.

      While the Court suspects that facts and circumstances outlined in Owen’s

summary judgment affidavit very likely formed the basis for the warrant

application affidavit, the Court hesitates to analyze the two as though they are

the same. Even in the absence of the affidavit, however, the Court concludes that

the face of the warrant sufficiently establishes that “other evidence given to [the

magistrate] under oath or affirmation” established probable cause to issue the

search warrant. See Wallace v. Smith, 297 F. App’x 915, 916 (11th Cir. 2008).




                                          14
      The Fourth Amendment “does not bar consideration of an affiant’s oral

testimony, extrinsic to the written affidavit, which is sworn before the issuing

magistrate, in determining whether the warrant was founded on probable cause.”

Id. (quoting United States v. Hill, 500 F.2d 315, 320-21 (5th Cir. 1974)) (internal

quotation marks omitted). “Reviewing courts must only ensure that the magistrate

had a substantial basis for concluding that probable cause existed.” Betancourt,

734 F.2d at 755. Accordingly, “[g]reat deference is accorded to the magistrate’s

determination of probable cause.” Gonzalez, 940 F.2d 1419. The “traditional

standard of review of an issuing magistrate’s probable cause determination has

been that so long as the magistrate had a substantial basis for . . . conclud[ing]

that a search would uncover evidence of wrongdoing, the Fourth Amendment

requires no more.” Wright v. Watson, 209 F. Supp. 3d 1344, 1366-67 (M.D. Ga.

2016) (quoting Gates, 462 U.S. at 236).

      The search warrant issued by the magistrate judge in this case states:

      Based upon the affidavit given under oath or affirmation and all
      other evidence given to me under oath or affirmation, I am satisfied
      that there is probable cause to believe that a crime is being
      committed or has been committed and that the animals described
      above are presently located on the person, premises, curtilage,
      vehicles and property described above.

(Doc. 59-6). It is evident from this language that “other evidence” provided to the

magistrate in addition to the affidavit provided a substantial basis for the

magistrate judge to conclude that there was probable cause to issue the warrant.


                                        15
The Eleventh Circuit has held that in the absence of evidence suggesting

otherwise, this language is sufficient to establish probable cause to issue the

warrant. See Wallace, 297 F. App’x at 916; Windhom v. Hall, No. 5:15-CV-380-

MTT-CHW, 2016 WL 8679229, at *9 (M.D. Ga. July 29, 2016).

      Plaintiff   additionally   contends    that   the   search   warrant   was   an

unconstitutional general warrant. In order to be valid, a warrant must not only be

based on probable cause, supported by an affidavit, but must also describe with

particularity “the place to be searched” and “the persons or things to be seized.”

U.S. Const. Amend. IV. General warrants are prohibited by the Fourth

Amendment. Andresen v. Maryland, 427 U.S. 463, 480 (1976). “The problem

posed by the general warrant is not that of the intrusion [p]er se, but of a general,

exploratory rummaging in a person’s belongings. . . . The Fourth Amendment

addresses the problem by requiring a particular description of the things to be

seized.” Id. (quoting Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971))

(internal punctuation omitted). The prohibition against general warrants “makes

general searches . . . impossible and prevents the seizure of one thing under a

warrant describing another. As to what is to be taken, nothing is left to the

discretion of the officer executing the warrant.” Id. (quoting Stanford v. Texas,

379 U.S. 476, 485 (1965)) (internal quotation marks omitted).




                                            16
         The search warrant here is not an improper general warrant. The warrant

authorizes the following:

         You are hereby commanded to enter, search and seize within ten
         (10) days of this date, the person, premises, curtilage, vehicles, and
         all property described above, and seize all animals

(Doc. 59-6). The warrant identifies the property to be searched as

         1675 LIBERTY CHURCH ROAD (Parcel 0021), 0 BEASELY ROAD
         (Parcel 0018), 0 BEASLEY ROAD – GROOVERVILLE ACADEMY
         (Parcel 0019), and 0 BEASELY ROAD – GROOVERVILLE
         METHODIST CHURCH (Parcel 0020).

(Id.). The warrant describes the animals to be seized as

         AN   UNDETERMINED     NUMBER    OF   DOGS WITHOUT
         VACCINATION TAGS AND AT LEAST ONE DOG CHAINED WITH
         NO VISIBLE SIGNS OF FRESH WATER AND FOOD.

(Id.).

         The warrant adequately identifies both the property to be searched and

what law enforcement officers are authorized to seize. Consequently, the warrant

is not an impermissible general warrant as Plaintiff argues.

         Accordingly, the Court finds that sufficient and undisputed material

evidence exists that the warrant was based on probable cause. The Court further

finds that the warrant properly identified the property to be searched and the

things to be seized. Summary judgment for Defendants is therefore appropriate.




                                          17
            2.     Seizure of Property

      In addition to seizing 24 dogs and 10 puppies during the execution of the

search warrant, law enforcement officers seized “1 green in color MOULTRIE

brand Trail Camera containing a SD memory card.” (Doc. 59-7, p. 1). Plaintiff

argues that seizure of the trail camera exceeded the scope of the warrant. (Doc.

63, p. 1-2). According to Plaintiff, “[i]t was not immediately apparent that [the]

camera [was] evidence of a crime.” (Id. at p. 3).

      “Under the plain view doctrine, the warrantless seizure of an item is

permissible where (1) an officer is lawfully located in the place from which the

seized object could be plainly viewed and must have a lawful right of access to

the object itself; and (2) the incriminating character of the item is immediately

apparent.” United States v. Folk, 754 F.3d 905, 911 (11th Cir. 2014) (internal

quotation marks and citation omitted). The second prong “merely requires that

the facts available to the officer would warrant a man of reasonable caution in the

belief that certain items may be contraband.” Id. at 112 (quoting Texas v. Brown,

460 U.S. 730, 742 (1983)) (internal quotation marks omitted).

      As explained above, law enforcement officers lawfully entered Plaintiff’s

property to execute a valid search warrant. During the seizure of the dogs, the

object of the search warrant, officers also seized the trail camera. (Doc. 59-7,

p.1). Defendant Owen stated in his supplemental affidavit that the camera was



                                        18
“in plain view and in the vicinity of the dogs.” (Doc. 69-1, ¶ 5). 15 Officers seized

the camera because they thought it “likely to have captured and contained

evidence of criminal activity by way of video and or still image.” (Id.). The officers’

belief that the camera potentially contained evidence concerning the condition

and treatment of the dogs was reasonable. Therefore, seizure of the trail camera

was not improper.

      Plaintiff further avers that Defendant’s seizure of Plaintiff’s property was

unreasonable as it “involved the ransacking of his evidence.” (Doc. 63); see Dalia

v. United States, 441 U.S. 238, 258 (1979) (“[T]he manner in which a warrant is

executed is subject to later judicial review as to its reasonableness.”). In his

Complaint, Plaintiff alleged that Defendants collectively destroyed his “personal

residence by seizing his personal papers [and] throwing his clothes outside to

rot.” (Doc. 1, ¶ 4; Doc. 66, ¶ 20). Plaintiff stated that Defendants stole his “sledge


15
   Plaintiff filed a Notice of Objection to Owen’s supplemental affidavit, arguing
that the Court should strike the affidavit “as being . . . vague and stating legal
conclusions.” (Doc. 70, ¶ 1); see Leigh v. Warner Bros., Inc., 212 F.3d 1210,
1217 (11th Cir. 2000) (“This Court has consistently held that conclusory
allegations without specific supporting facts have no probative value.”). Plaintiff
also contends that the affidavit attempts to present new evidence without
providing Plaintiff with the opportunity to respond. (Id. at ¶ 2). Plaintiff’s motion to
strike Owen’s affidavit is DENIED. The second affidavit provides supplemental
information directly in response to Plaintiff’s argument that seizure of the trail
camera exceeded the scope of the search warrant and does not otherwise
contradict Owen’s prior testimony. Further, Plaintiff did not assert any clear claim
relating to the seizure of the trail camera in his Complaint. Defendants therefore
had no notice of the claim prior to Plaintiff filing his response brief.

                                          19
hammer and us[ed] it to pound large [holes] in his flooring, totally destroying the

flooring” and then “proceeded to throw his personal papers and other property

into the holes.” (Id.). While Plaintiff attests that Defendants Owen, Wheeler, Ulm,

and Clemons were involved in the execution of the search warrant, Plaintiff has

failed to develop this claim. He has presented no evidence concerning the

particular actions taken by any Defendant or regarding any specific property that

was taken or destroyed by these Defendants. Plaintiff’s assertion that his

property was destroyed during the search standing alone is not enough to create

an issue of fact regarding the reasonableness of the search of his property. See

Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005) (“[M]ere conclusions and

unsupported factual allegations are legally insufficient to defeat a motion for

summary judgment”). Defendants accordingly are entitled to summary judgment

on Plaintiff’s claims relating to the seizure of his property.16

             3.     False Arrest

      Defendants move for summary judgment as to Plaintiff’s claim for false

arrest. Recognizing the deficiencies in the claim, which is more properly


16
  Plaintiff’s Complaint also accused Defendant Clemons of shooting several of
the dogs with tranquilizing darts. (Doc. 1, p. 13). Plaintiff has presented no
evidence pertaining to this claim and has otherwise abandoned it. See
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“In
opposing a motion for summary judgment, a party may not rely on his pleadings
to avoid judgment against him. . . . [G]rounds alleged in the complaint but not
relied upon in summary judgment are deemed abandoned.”).

                                          20
categorized as a claim for malicious prosecution, 17 Plaintiff withdraws his claim

asks that it be dismissed without prejudice. (Doc. 63, p. 11). There being no

objection from Defendants, Plaintiff’s § 1983 claim for malicious prosecution is

accordingly DISMISSED without prejudice.

      B.    Qualified Immunity

      “A government official who is sued under § 1983 may seek summary

judgment on the ground that he is entitled to qualified immunity.” Crosby v.

Monroe County, 394 F.3d 1328, 1332 (11th Cir. 2004). Qualified immunity offers

complete protection for government officials sued in their individual capacities

“insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). Accordingly, qualified immunity “balances

two important interests – the need to hold public officials accountable when they

exercise power irresponsibly and the need to shield officials from harassment,

distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). “When properly applied, [qualified immunity]


17
  To prove a § 1983 malicious prosecution claim, under both federal law and
Georgia law, a plaintiff must establish the following: “(1) a criminal prosecution
instituted or continued by the present defendant; (2) with malice and without
probable cause; (3) that terminated in the plaintiff accused’s favor; and (4)
caused damage to the plaintiff accused.” Kjellsen v. Mills, 517 F.3d 1232, 1237
(11th Cir. 2008). Because the charges against Plaintiff remain outstanding,
Plaintiff’s claim for malicious prosecution is premature.

                                       21
protects all but the plainly incompetent or those who knowingly violate the law.”

Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (internal quotation marks omitted).

      To receive qualified immunity, the official first must “prove that he was

acting within the scope of his discretionary authority when the allegedly wrongful

acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (internal

quotation marks omitted). “[D]iscretionary authority [ ] include[s] all actions of a

governmental official that (1) were undertaken pursuant to the performance of his

duties, and (2) were within the scope of his authority.” Jordan v. Doe, 38 F.3d

1559, 1566 (11th Cir. 1994). Here, there is no dispute that Defendants were

acting within their discretionary authority when they obtained and executed the

search warrant.

      Once the official establishes that he was engaged in a “discretionary

function,” the burden shifts to the plaintiff “to show that the defendant is not

entitled to qualified immunity.” Holloman ex rel. Holloman v. Harland, 370 F.3d

1252, 1264 (11th Cir. 2004) (emphasis in original). To demonstrate that the

official is not entitled to qualified immunity, the plaintiff must show (1) that the

official violated a constitutional right; and (2) that the constitutional right violated

was “clearly established” at the time of the alleged violation. Saucier v. Katz, 533

U.S. 194, 201 (2001); Holloman, 370 F.3d at 1264.




                                          22
      Plaintiff has not met his burden of demonstrating a violation of a

constitutional right. The undisputed facts show that the search warrant

authorizing the search of Plaintiff’s property and the seizure of the dogs was

supported by probable cause, and the ensuing search of Plaintiff’s property was

reasonable. Defendants accordingly are entitled to qualified immunity.

      C.     Official Immunity

      The nature of any state law claims Plaintiff intends to pursue against

Defendants is not entirely clear from either the Complaint or Plaintiff’s response

to Defendants’ motion for summary judgment. To the degree that Plaintiff intends

to assert state law claims, Defendants are entitled to official immunity.

      The doctrine of official immunity “offers public officers and employees

limited protection from suit in their personal capacity.” Cameron v. Lang, 274 Ga.

122, 123 (2001). A suit against a governmental employee sued in his individual

capacity “is barred by official immunity where the public official has engaged in

discretionary acts that are within the scope of his or her authority, and the official

has not acted in a willful or wanton manner; with actual malice; or with the actual

intent to cause injury.” Brown v. Penland Constr. Co., 281 Ga. 625, 625-26

(2007); see also Ga. Const. of 1983, Art. I, Sec. II, Par. IX(d). Because there is

no dispute that Defendants were acting within their discretionary authority when

they sought and executed the search warrant, the burden shifts to Plaintiff to



                                         23
show that Defendants acted with actual malice. See Adams v. Hazelwood, 271

Ga. 414 (1999).

      In the context of official immunity, “actual malice” requires “a deliberate

intention to do wrong.” Bateast v. DeKalb County, 258 Ga. App. 131, 132 (2002).

A “deliberate intention to do wrong” means “the intent to cause the harm suffered

by the plaintiff[ ].” Murphy v. Bajjani, 282 Ga. 197, 203 (2007). Similarly, “actual

intent to cause injury” requires “an actual intent to cause harm to the plaintiff, not

merely an intent to do the act purportedly resulting in the claimed injury.” Kidd v.

Coates, 271 Ga. 33 (1999). “Our task is not to decide, with the benefit of

hindsight, what the officers should have done. We are concerned only with

whether their behavior showed a deliberate intent to commit a wrongful act.”

Selvy v. Morrison, 292 Ga. App. 702, 707 (2008).

      Plaintiff has offered no evidence of actual malice or any deliberate

intention to do wrong by any Defendant. Accordingly, the Court finds that

Defendants are entitled to official immunity and grants summary judgment as to

Plaintiff’s state law claims.

VI.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ Motion for

Summary Judgment. (Doc. 59).




                                         24
      SO ORDERED, this the 2nd day of April, 2020.


                             s/ Hugh Lawson________________
                             HUGH LAWSON, SENIOR JUDGE
aks




                                     25
